Exhibit 10.7

SOLID BIOSCIENCES, LLC

AMENDED AND RESTATED EQUITY INCENTIVE PLAN

(Effective as of March 29, 2017)

1. ESTABLISHMENT AND TERM OF PLAN.

1.1 Establishment. The Solid Ventures, LLC Equity Incentive Plan (the “Original
Plan”) was established effective as of January 1, 2014. The Original Plan is
hereby amended and restated in its entirety effective as of March 29, 2017. The
Original Plan, as so amended and restated, shall be known as the “Solid
Biosciences, LLC Amended and Restated Equity Incentive Plan” (the “Plan”).

1.2 Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the Units available for
issuance under the Plan have been issued and all forfeiture restrictions on such
Units under the terms of the Plan and the Unit Restriction Agreements have
lapsed.

2. DEFINITIONS AND CONSTRUCTION.

2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

(a) “Board” means the Board of Managers of the Company.

(b) “Company” means Solid Biosciences, LLC, a Delaware limited liability
company, or any successor thereto.

(c) “Grant” means a grant of Units under the Plan.

(d) “Grantee” means a person who has been granted Units under the Plan.

(e) “Unit Restriction Agreement” means a written agreement between the Company
and a Grantee setting forth the terms, conditions and restrictions of the Units
granted to the Grantee.

(f) “Units” means the Series D Common Units of the Company.

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.

3. ADMINISTRATION.

3.1 Administration by the Board. The Plan shall be administered by the
Board. All questions of interpretation of the Plan or of any Grant shall be
determined by the Board, and such determinations shall be final and binding upon
all persons having an interest in the Plan or such Grant.



--------------------------------------------------------------------------------

3.2 Powers of the Board. In addition to any other powers set forth in the Plan
and subject to the provisions of the Plan, the Board shall have the full and
final power and authority, in its discretion:

(a) to determine the persons to whom, and the time or times at which, Grants
shall be made and the number of Units to be subject to each Grant;

(b) to determine the terms, conditions and restrictions applicable to each Grant
(which need not be identical) and any Units acquired pursuant thereto,
including, without limitation, (i) the vesting of any Units (ii) the effect of
the Grantee’s termination of service with the Company, and (iii) all other
terms, conditions and restrictions applicable to the Grant not inconsistent with
the terms of the Plan;

(c) to approve one or more forms of Unit Restriction Agreement; and

(d) to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Unit Restriction Agreement and to make all other determinations
and take such other actions with respect to the Plan or any Grant as the Board
may deem advisable to the extent consistent with the Plan and applicable law.

4. UNITS SUBJECT TO PLAN.

The maximum aggregate number of Units that may be issued under the Plan shall be
2,971,949. If Units are acquired under the Plan subject to forfeiture and are
forfeited back to the Company, the forfeited Units shall again be available for
issuance under the Plan. For the avoidance of doubt, the maximum aggregate
number of Units issuable under the Plan includes Units granted under the
Original Plan which are outstanding as of March 29, 2017, and Units which are
subject to contingent grants as of that date, including Units issued to former
Class C members of Solid GT, LLC upon the merger of that entity into the
Company.

5. ELIGIBILITY LIMITATIONS.

Grants may only be made to employees, consultants and other service providers to
the Company.

6. TERMS AND CONDITIONS OF GRANTS.

Grants shall be evidenced by Unit Restriction Agreements specifying the number
of Units covered thereby. No Grant shall be a valid and binding obligation of
the Company unless evidenced by a fully-executed Unit Restriction Agreement.
Unit Restriction Agreements may incorporate all or any of the terms of the Plan
by reference and Units issued under the Plan may be subject to forfeiture as
determined by the Board in its discretion at the time the Grant is made.

7. COMPLIANCE WITH SECURITIES LAW.

Each Grant and the issuance of Units shall be subject to compliance with all
applicable requirements of federal, state and foreign law with respect to such
securities.

8. TERMINATION OR AMENDMENT OF PLAN.

The Board may terminate or amend the Plan at any time, subject to such approvals
by the members of the Company as may be required.

 

2



--------------------------------------------------------------------------------

9. GOVERNING LAW.

The validity, construction and effect of the Plan and of any rules, regulations,
determinations or decisions made by the Board relating to the Plan and the
rights of any and all persons having or claiming to have any interest therein or
thereunder, shall be determined exclusively in accordance with applicable
federal laws and the laws of the State of Delaware, without regard to its
conflict of laws principles.

 

3



--------------------------------------------------------------------------------

SERIES D COMMON UNIT RESTRICTION AGREEMENT

AGREEMENT, made as of the [__] day of [____], 201[_], by and between Solid
Biosciences, LLC, a Delaware limited liability company (the “Company”), and
[________] (the “Unitholder”).

WHEREAS, the Unitholder is being issued an aggregate of [______] Series D Common
Units of the Company (the “Units”), and all of such Units are designated as
“profits interests” for purposes of the Third Amended and Restated Limited
Liability Company Agreement of the Company, as the same may be amended from time
to time (the “LLC Agreement”), and, accordingly, distributions in respect of the
Units may be subject to limitations as provided in Section 8.1(c) of the LLC
Agreement, as determined by its Board of Managers; and

WHEREAS, it is a condition to the issuance of the Units that this Agreement be
executed by the parties hereto, and the parties are willing to execute this
Agreement and to be bound by the provisions hereof.

NOW, THEREFORE, in consideration of the foregoing, the agreements set forth
below, and the parties’ desire to provide for continuity of ownership of the
Company to further the interests of the Company and its present and future
beneficial owners, the parties hereby agree with each other as follows:

Forfeiture of Units.

If the Unitholder shall for any reason, including, without limitation, death,
disability or involuntary termination with or without cause, cease to be
employed by the Company, the Unitholder shall forfeit all of his or her Units,
other than any of such Units which become Vested Units, as defined below.

“Vested Units” shall mean [insert number equal to 25%] Units on [insert date
that is first anniversary of initial date of employment], and an additional
[insert number equal to 12.5%] Units on each semi-annual anniversary thereafter,
provided that no additional Units shall become Vested Units after the date upon
which the Unitholder ceases to be employed by the Company and in no event shall
more than [insert number of Units granted] Units become Vested Units.

In no event shall the Unitholder transfer, sell, exchange, pledge, hypothecate
or otherwise dispose of any Units other than Vested Units.

Entire Agreement and Amendments. This Agreement supersedes and replaces all
prior agreements and understandings between the Company and the Unitholder with
respect to such grant of equity in the Company to the Unitholder. This Agreement
constitutes the entire agreement of the parties with respect to the subject
matter hereof and neither this Agreement nor any provision hereof may be waived,
modified, amended or terminated except by a written agreement signed by the
parties hereto.

Governing Law; Successors and Assigns. This Agreement shall be governed by the
laws of the State of Delaware and shall be binding upon the heirs, personal
representatives, executors, administrators and permitted assigns of the parties.

Captions. Captions are for convenience only and are not deemed to be part of
this Agreement.

Continuation of Service. Nothing in this Agreement shall create an obligation on
the Company to continue to have the Unitholder provide services to the Company.

 

4



--------------------------------------------------------------------------------

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

LLC Agreement. Upon the execution of this Agreement, the Unitholder shall be
deemed to have executed, and become a party to, the LLC Agreement and to have
been admitted to the Company as a Series D Common Member.

IN WITNESS WHEREOF, this Agreement has been executed as of the date and year
first above written.

 

SOLID BIOSCIENCES, LLC By:       Ilan Ganot   Chief Executive Officer  

 

[insert name of Unitholder]

 

5